19-23959-rdd            Doc 14        Filed 04/03/20 Entered 04/03/20 10:35:17                         Main Document
                                                   Pg 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                               Chapter 11

          MY 2011 Grand LLC                                         Case no. 19-23957 (RDD)


                                    Debtor.
--------------------------------------------------------x
In re                                                               Chapter 11

          S&B Monsey LLC                                            Case no. 19-23959 (RDD)


                                    Debtor.
--------------------------------------------------------x

                           ORDER DIRECTING JOINT ADMINISTRATION

          Upon the motion, dated November 14, 2019 (the "Motion") of MY 2011 Grand LLC

and its affiliate, S&B Monsey LLC, as debtors and debtors in possession (together, the

"Debtors"), seeking entry of an order under Fed. R. Bankr. P. 1015 administratively

consolidating their respective chapter 11 cases for procedural purposes only and providing for

their joint administration; and it appearing that the Court has jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157(a)-(b) and 1334(b) and that this is a core proceeding pursuant to

28 U.S.C. § 157(b)(2); and venue being proper in this district pursuant to 28 U.S.C. §§ 1408

and 1409; and,afterdueandsufficientnoticeoftheMotionandtheopportunityforahearingthereon,therebeingnoobjectionstothe

requestedrelief;andnoadditionalnoticeorhearingbeingrequired;and,afterduedeliberation,theCourtdeterminedthatthejoint

administrationoftheDebtors’chapter11casesonthetermsofthisorderiswarrantedandthatsuchreliefisinthebestinterestsofthe

Debtors,theirestatesandcreditors;now,therefore,itishereby
19-23959-rdd           Doc 14      Filed 04/03/20 Entered 04/03/20 10:35:17                      Main Document
                                                Pg 2 of 3



                           ORDERED THAT the Motion is granted as set forth below.

                  1.       These Chapter 11 cases are consolidated for procedural purposes only and

shall be jointly administered by the Court under Case No. 19-23957 (RDD).

                  2.       Nothing contained in this Order shall be deemed or construed as directing

or otherwise effecting the substantive consolidation of the Debtors' Chapter 11 cases

                  3.       The caption of the jointly administered cases shall read as follows:


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                                    Chapter 11

         MY 2011 Grand LLC, et al,1                                      Case No. 19-23957 (RDD)
                                                                         Jointly Administered
                                    Debtors.
----------------------------------------------------------x

1. . The Debtors in these chapter 11 cases and the last four digits of each Debtor's taxpayer identification number are
as follows: MY 2011 Grand LLC (0415) and S&B Monsey LLC (7070)
                  4.       A docket entry shall be made in each of the above-captioned cases

substantially as follows:

         An order has been entered in this case directing the joint administration of the
         Chapter 11 cases of MY 2011 Grand LLC, Case No. 19-23957 (RDD) and S&B
         Monsey LLC, Case No. 19-23959 (RDD)

         All original pleadings shall be captioned as indicated in the preceding paragraph
         and all original docket entries shall be made in the case of MY 2011 Grand LLC,
         Case no. 19-23957 (RDD).

                  5.       Notwithstanding anything to the contrary contained herein, proofs of claim

against each particular Debtor shall bear the case name and case number of the applicable Debtor

and shall be filed and docketed in the individual case of the applicable Debtor.
                                                 2
19-23959-rdd        Doc 14   Filed 04/03/20 Entered 04/03/20 10:35:17          Main Document
                                          Pg 3 of 3



               6.      Monthly operating reports shall be filed on a consolidating (not

consolidated) basis. These reports shall contain on a consolidating basis the information

required for each debtor that tracks and breaks out all of the specific information, e.g.

receipts, disbursements, profit and loss statements, balance sheets and other required

information on a debtor-by-debtor basis.

Dated: White Plains, New York
       April 3, 2020
                                             /s/Robert D. Drain         _
                                            UNITED STATES BANKRUPTCY JUDGE




                                                3
